IN THE UNITED STATES DISTRICT COURT FOR

THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

ANTHONY OLIVER,
Plaintiff,
V .

CITY OF POOLER, a public
entity; CITY OF SAVANNAH, a
public entity; CITY OF
BLOOMINGDALE, a public
entity; STATE OF GEORGIA, a
state municipality; NATHAN
DEAL, in his official
capacity as Governor; CHARLES
DAVIS, in his individual
capacity; ADAM WILLIS, in his
individual capacity; MATT
LIBBY, in his individual and
official capacity; ASHLEY
BROWN, individual and
Official capacity; MARK
REVENEW, in his individual an
official capacity; BLAIR
JEFFCOAT, in his individual
and official capacity; DOES
l~lO, inclusive; CITY OF PORT
WENTWORTH, a public
municipality; and ADRIAN
GATES, in his individual
capacity;

Defendants.

~_/~_/__,V__/`_/~__/~.._,\.._lVVVVV`_,VVVVVVVVVVVWVWVMVW

 

Before the Court

Reconsideration. (Doc. 61.

requests that the Court reconsider its prior order

is

)

0 R D E R

ID

Plaintiff’s

his

CASE NO. CV418-lOO

 

Motion for
motion, Plaintiff
(Doc. 59)

that imposed filing conditions in this action. Plaintiff
argues that the Court should reconsider the conditions
because (l) his conduct in this case does not warrant the
imposition of the filing conditions and (2) he is
financially unable to comply with the filing conditions.
(Doc. 61.) After careful review, Plaintiff’s request is
denied.

When considering ea motion for reconsideration, courts
within the Eleventh Circuit have held that reconsideration
is appropriate in a limited number of circumstances.
Specifically,

[r]econsideration is appropriate only if the

movant demonstrates (l) that there has been an

intervening change in the law, (2) that new
evidence has been discovered which was not
previously available to the parties in the
exercise of due diligence, or (3) that the court

made a clear error of law.

Bingham V. NelSOn, NO. 5208~CV-246(CAR), 2010 WL 339806, at

 

*l (M.D. Ga. Jan. 21, 2010) (internal quotation marks and

citation omitted); see also Wells v. Gen. Dynamics Info.

 

Tech., Inc., No. 5:12-CV-18(MTT), 2012 WL 5207519, at *l
(M.D. Ga. Oct. 22, 2012). Additionally, “[i]n order to
demonstrate clear error, the party moving for
reconsideration must do more than simply restate his prior

arguments, and any arguments which the party inadvertently

failed to raise earlier are deemed waived.” McCoy v. Macon
Water Auth., 966 F. Supp. 1209, 1222-23 (M.D. Ga. 1997).

In this case, Plaintiff has not offered any argument
that there has been an intervening change in the law or new
evidence that affects this Court’s prior order. Instead,
Plaintiff reasserts his previous arguments that the filing
conditions are unwarranted in this action. (Doc. 61.) In
addition, Plaintiff complains that the Court’s conditions
will “flat out foreclose[]” his ability to pursue this
action. (ld; at 6.)

Despite Plaintiff’s objections, this Court remains
unconvinced. First, the Court rejects Plaintiff’s contention
that this Court did not properly find that his conduct
warranted the imposition of filing conditions in this case.
The Magistrate Judge’s report and recommendation, which
initially suggested the imposition of filing conditions,
thoroughly reviewed Plaintiff's history as a vexatious
litigant. (Doc. 53.) This Court reviewed that reasoning and
found that Plaintiff's conduct did in fact warrant the
imposition of filing conditions. (Doc. 59.) The Court sees
no reason to disturb that ruling at this time. Moreover, the
Court is unmoved by Plaintiff’s assertion that he in unable

to afford to comply with the filing conditions in this case

and would be denied access to the Court if the filing
conditions remained in effect. This Court has not foreclosed
Plaintiff’s access to the Court but has merely required that
Plaintiff file a contempt bond that would be returned to
Plaintiff in the event that he conducted his affairs
appropriately in this action. Because Plaintiff has not
offered any meritorious reason for this Court to reconsider
its prior order, Plaintiff’s motion (Doc. 61) is DENIED.

5
so oRDERED this z/?€F day cf March 2019.

JMM

wILL:AM T. MooRE, bh.
UNITED sTATEs DIsTRICT coURT
soUTHERN DIsTRIcT or GEoRGIA

